Citation Nr: 0432222	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-10 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his physician




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1971 to September 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2004.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In a July 1981 rating decision, the RO denied the 
veteran's original claim of service connection for PTSD.  

3.  The additional evidence received since the Board's July 
1981 decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received since the July 
1981 rating decision to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
evidence on file is sufficient to find that new and material 
evidence has been presented to reopen the claim of service 
connection.  Further discussion of VCAA is not required at 
this time.  



Whether new and material evidence has been received 
to reopen the claim of service connection for PTSD

The veteran seeks service connection for PTSD.  He 
essentially contends that he experienced mental trauma due to 
his service in the Republic of Vietnam.  

The record reflects that, in July 1981, the RO denied the 
veteran's original claim of service connection for PTSD.  
That decision was not appealed within one year and became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

In January 2002, the veteran submitted a statement indicating 
that he wished to appeal the RO's July 1981 rating decision.  

Since filing to reopen in January 2002, the veteran has 
submitted various private and VA medical records to include a 
January 1998 private medical examination containing a 
diagnosis of PTSD, as well as reports referable to May 2002 
and February 2004 VA medical examinations.  

The Board further notes the submission of an April 1972 
Pacific Stars and Stripes article.  

Lastly, in September 2004 the veteran received a Board 
videoconference hearing where he and his private physician 
offered testimony regarding his alleged PTSD.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
sufficient to reopen the claim of service connection for PTSD 
has been presented.  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The veteran contends that he has a current disability of PTSD 
as a result of stressors he experienced during service.  The 
private medical records suggest that the veteran may have a 
current disability manifested by PTSD.  

Specifically, the veteran claims to have experienced combat 
trauma when a hospital in which he received treatment fell 
under attack.  Additionally, the veteran alleges he was sent 
on multiple field assignments to check for land mines; 
witnessed a man get crushed by a bulldozer; exposed to 
rocket, mortar, and sniper attacks; and was made to clean up 
corpses.  

The veteran's service personnel records indicated that he had 
duty in the Republic of Vietnam during the Vietnam Era from 
August 1971 to May 1972.  His military occupational specialty 
(MOS) was crawler tractor operator.  

The record reflects that a March 1981 VA medical examiner 
diagnosed the veteran with PTSD based on the veteran's 
medical and service records.  

In a private medical examination dated in January 1999, the 
veteran was diagnosed with PTSD, major recurrent depression 
and acute stress disorder.  

However, the Board notes a VA examination of May 2002, in 
which the examiner indicated that the veteran's symptoms were 
not consistent with those of a pattern required for PTSD.  
The veteran was instead diagnosed with dysthemic disorder, 
alcohol dependence, impulse control disorder and mixed 
personality disorder.  

Additionally, in the veteran's most recent February 2004 VA 
examination, and accompanying addendum of April 2004, the 
examiner noted that the veteran's alleged stressors had not 
been verified.  Here, the veteran was diagnosed with moderate 
to severe depressive disorder and antisocial personality 
disorder.  

The Board finds on review of the recent VA examination 
reports that neither VA examiner fully addressed the specific 
diagnostic criteria in determining that the veteran did not 
suffer from PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

As discussed, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-475 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (Wes 2002)).  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The Board notes that the veteran's PTSD survey lists an April 
1972 attack at Cam Rahn Bay as a stressor and that a copy of 
a "Pacific Stars and Stripes" article notes an attack on 
Cam Rahn Bay from April 1972.  However, no attempt has been 
made to verify this reported stressor or any other claimed 
event during service.  


While this case is in remand status, the RO should also 
ensure that any recent VA and private treatment records are 
obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his PTSD.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should take appropriate steps 
to send a development letter asking the 
veteran to give a comprehensive statement 
regarding all of his alleged stressor 
events during service.  He should be as 
specific as possible as to the dates and 
circumstances of the claimed stressors; 
the unit(s) to which he was assigned and 
his specific duties at the time of the 
incidents; the names of any individuals 
involved and any witnesses to the claimed 
incidents, and a description of his 
personal involvement in each incident.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible for each claimed stressor to 
facilitate a search for verifying 
information.  

3.  Then, with the information provided 
by the veteran, the RO should undertake 
all indicated action to make a request to 
USASCRUR in order to obtain verification 
of each of the stressor event identified 
by the veteran.  The veteran's DD Form 
214 and service personnel records should 
be provided for review.  

4.  The RO should schedule the veteran 
for another VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed PTSD.  All tests and 
studies deemed necessary to the examiner 
should be performed.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide diagnoses for all 
psychiatric disorders identified.  If the 
evaluation results in a diagnosis of 
PTSD, the examiner should specify which 
stressors are sufficient to support the 
diagnosis of PTSD.  The examiner also 
must fully explain whether the veteran's 
symptoms and stressor(s) meet the 
diagnostic criteria for PTSD as set forth 
in the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994).  A complete rationale should be 
given for any opinion expressed.  The 
claims folder must be provided to the 
examiner for review.  

5.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



